Title: Council of War, 2 November 1775
From: Council of War
To: 



[Cambridge, 2 November 1775]

At a Council of General Officers held at Head Quarters in Cambridge 2d November 1775.
Present

His Excellency General Washington
Majors General Ward, Lee, Putnam
Brigadiers General Thomas, Heath, Spencer, Sullivan, Green, Gates

The General acquainted The Council that it had been resolved at a meeting held with a Committee from the Continental Congress, and The Governours of The Adjacent Colonies, That such Officers as have served in the present Army to approbation, and are willing to Stay, be preferred. If there are more of those than are necessary for the New Army, The General to distinguish such as he deems best Qualified—It was also at the aforesaid meeting further agreed, that it should be proposed to the Officers now serving in The Continental Army, that they Signify which of them will continue to serve, & Defend their Country; & which of them retire; & that such Officers as propose to continue in the Service, & are approved of by The General, proceed to Inlist their men in the Continental Service, upon the same pay, & allowance of provisions, as is now given.

In consequence of These Resolutions, His Excellency Signified his wishes, that The General Officers composing this Council, as they are much better acquainted with The Characters & Merits of the Several Officers of the Army, than He is; would Aid Him in the Choice; whereupon it was agreed, that the following persons should be Nominated for Colonels to Command the Regiments of The New Army—Viz.

          
            1
            Thompson
            2
            Read
          
          
            3
            Larned
            4
            Nixon
          
          
            5
            Stark
            6
            Brewers
          
          
            7
            Prescot
            8
            Poor
          
          
            9
            Varnum nopad
            10
            Parsons
          
          
            11
            Hitchcocks
            12
            Little
          
          
            13
            Reed
            14
            Glover
          
          
            15
            Patterson
            16
            Sergeant
          
          
            17
            Huntington
            18
            Phinney
          
          
            19
            Webb
            20
            Arnold
          
          
            21
            Ward
            22
            Wyllys
          
          
            23
            Baileys
            24
            Greaton
          
          
            25
            Bond
            26
            Baldwin
          
          
            27
            Hutchinson
            
            
          
        
The Council then agreed with His Excellency The Commander in Chief in the Nomination of The following undernam’d Persons for Lieutenant Colonels.

          
            1
            Holden
            2
            Hand
          
          
            3
            Gillman
            4
            Nixon
          
          
            5
            Buckminster
            6
            Brown
          
          
            7
            Putnam
            8
            McDuffy
          
          
            9
            Green
            10
            Tyler
          
          
            11
            Cornwall
            12
            Alden
          
          
            13
            Sheppard
            14
            Clap
          
          
            15
            Johonnot
            16
            Read
          
          
            17
            Poor
            18
            Moulton
          
          
            19
            March
            20
            Enos
          
          
            21
            Jacobs
            22
            Vose
          
          
            23
            Durkee
            24
            Hanshaw
          
          
            25
            Tupper
            26
            Clark
          
          
            27
            Hall
            
            
          
        

The Council proceeded next to The Nomination of the undernam’d persons for Majors, Viz.

          
            1
            Hale
            2
            McGaw
          
          
            3
            Cadworth
            4
            Wood
          
          
            5
            Silly
            6
            Carary
          
          
            7
            Prentice
            8
            Angel
          
          
            9
            Sherbourne
            10
            Sprout
          
          
            11
            Collins
            12
            Putnam
          
          
            13
            Smith
            14
            Lee
          
          
            15
            Brooks
            16
            Austin
          
          
            17
            D. Wood
            18
            Brown
          
          
            19
            Loring
            20
            Biggelow
          
          
            21
            Wesson
            22
            Jackson
          
          
            23
            Meggs
            24
            Coburn
          
          
            25
            Humphreys
            26
            Nolton
          
          
            27
            Hayton
            
            
          
        
The Council then proceeded to place the Field Officers in Corps in the Following manner Viz:

          
             Colonels
             Lt. Colonels
             Majors
          
          
            Thompson
            Hand
            Macgaw
          
          
            Read
            Gillman
            Hale
          
          
            Larnard
            Sheppard
            Sprout
          
          
            Nixon
            Nixon
            Cobourn
          
          
            Stark
            Poor
            Moore
          
          
            Brewer
            Buckminster
            Cudworth
          
          
            Prescot
            Moulton
            H: Wood
          
          
            Poor
            Macduffy
            Silly
          
          
            Varnum
            Green
            Carary
          
          
            Parsons
            Tyler
            Prentice
          
          
            Hitchcock
            Conwall
            Angel
          
          
            Little
            Hanshaw
            Collins
          
          
            Read
            Clap
            Smith
          
          
            Glover
            Johonnot
            Lee
          
          
            Patterson
            Read
            Sherbourne
          
          
            Sergeant
            Enos
            Austin
          
          
            Huntington
            Clark
            Humphreys
          
          
            Phinney
            March
            Wood
          
          
            Webb
            Hall
            Brooks
          
          
            Arnold
            Durkee
            Knoulton
          
          
          
            Ward
            Tupper
            Biggelow
          
          
            Wyllys
            Putnam
            Meggs
          
          
            Bailey
            Jacobs
            Hayden
          
          
            Greaton
            Vose
            Loring
          
          
            Bond
            Alden
            Jackson
          
          
            Baldwin
            Brown
            Wesson
          
          
            Hutchinson
            Holden
            Putnam
          
        
The Council then resolved, that the Brigadier Generals of The Army, do call together the Field Officers in each Brigade now appointed to serve under The New Establishment, and they to Select out of those Captains, & Subalterns, who have return’d, their Names willing to continue in Service; so many as can be well recommended, the others to be rejected. attention to be paid to Those who are absent upon Furlough, or Command, the First of Those, to undergo the same Scrutiny, as those who give in their Names. if there are any Officers that have not return’d their Names, but are now willing to serve, & can be well recommended, their Names to be return’d, also the best Sergeants. A Return of all The Officers, the Regiments to which they belong, and their former Rank, to be made to The Commander in Chief, that they may be Formed into Regiments.
It appearing from information, that Several of the Inhabitants of the Town of Boston, are desirous of leaving that place, & had obtained passes for that purpose, arising perhaps from a proclamation of General Howes, which seems to have a Tendency to Compel the Towns people to take up Arms, to aid the Ministerial Troops in subverting the Rights, & Liberties of America; & it also appearing from information, that the Small Pox is, at this Time in many parts of The Town of Boston, His Excellency desired to know whether, under these circumstances, it is prudent to suffer Any of the Inhabitants of the said Town, to be Transported to Chelsea, by the Way of Winnissimit Ferry?
As the Situation of American Affairs with respect to Great Britain, may such, as to render it indispensably necessary, to attempt to Destroy the Ministerial Troops in the Town of Boston, before they can be reinforced in the Spring; even if it should be by Bombarding, & Firing the Town, is it advisable to Erect any kind of Works upon Dorchester point, before Frost setts in; & what kind?

What proportion of pay are persons of Nonage & Apprentices to draw?
In our present Scarcity of powder, had not our morning Gun better be discontinued?
What is to be done with Mrs Inman if she comes out, see her Letter.
